UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-2190


JOHN C. CARRINGTON; DEBORAH T. CARRINGTON,

                   Plaintiffs - Appellants,

             v.

IMB HOLDCO LLC; ONEWEST BANK, FSB,

                   Defendants - Appellees,

             and

STEVEN T. MNUCHIN,

                   Defendant.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. J. Michelle Childs, District Judge. (5:13-cv-03422-JMC)


Submitted: June 29, 2017                                      Decided: July 6, 2017


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John Thomas Irick, LAW OFFICE OF JOHN THOMAS IRICK, Washington, DC, for
Appellants. Rik S. Tozzi, Richard Carlton Keller, BURR & FORMAN LLP,
Birmingham, Alabama, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       John C. Carrington and Deborah T. Carrington appeal the district court’s order

denying their Fed. R. Civ. P. 59(e) motion to alter or amend its order denying their Fed.

R. Civ. P. 60(b) motion for relief from its order dismissing their civil action. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. See Carrington v. Mnuchin, No. 5:13-cv-03422-JMC (D.S.C.

Sept. 14, 2016). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                            AFFIRMED




                                           3